              Case 2:20-sw-00320-KJN Document 4 Filed 10/30/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney                                             FILED
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814                                                         Oct 30, 2020
                                                                            CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                              EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION                CASE NO: 2:20-SW-0320 KJN
     OF THE UNITED STATES OF AMERICA
12   FOR SEARCH WARRANT CONCERNING:                  [PROPOSED] ORDER TO UNSEAL SEARCH
                                                     WARRANT AND SEARCH WARRANT
13 A.      The residence located at 2080 E. 6th      AFFIDAVIT
           Street, Stockton, California;
14
     B.    The person of Clayton Eugene
15         HOWARD, DOB: **-**-1975,
           California Driver’s License #****0430;
16
     C.    The 2001 Chevrolet Corvette, dark
17         green, California License Plate
           #4WHK629
18

19

20         Upon application of the United States of America and good cause having been shown,

21         IT IS HEREBY ORDERED that the file in the above-captioned matters be, and are, hereby

22 ordered unsealed.

23

24   Dated: October 30, 2020
                                                         Thee H
                                                              Honorable JJeremy
                                                               onorable Jeere
                                                                           r my D. Peterson
25                                                       UNITED
                                                          NITED STATES MAGISTRATE JUDGE     JUDG
26

27

28

      ORDER TO REQUEST TO UNSEAL SEARCH
      WARRANT AND SEARCH WARRANT                     1
      AFFIDAVIT
